Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 7 and 8 have been amended and claims 11 and 12 canceled as requested in the amendment filed on December 03, 2021. Following the amendment, claims 1-4, 6-9 and 13 are pending in the instant application.
3.	Claims 1-4, 6-9 and 13 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments submitted on December 03, 2021 have been fully considered but found to be not persuasive for reasons that are set forth below.

Claim Objections
1 is objected to because of the following informalities:  the claim recites “micro-wells in in which”, which appears a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-4, 6-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is vague and indefinite for reasons that follow. Specifically, claim 1 encompasses a biochip. By broadest reasonable interpretation and consistent with ordinary meaning of the term, a “biochip” is defined as a microarray platform. The specification does not provide lexicography or disavowal for the terminology used in the claims. However, in the instant case, the claimed bioship comprises labeled secondary antibodies, a side illumination laser and an optical or colormetric readout system, thus rendering the structure of the claimed product ambiguous and therefore indefinite. 
9.	Next, claim 1 specifically recites, as a part of the claimed biochip, “a set of brain protein fractions comprising primary serum autoantibodies reactive with brain protein autoantigens released by the TBI”. It is not clear and cannot be ascertained from the claim or the specification as filed what stands for “primary” serum autoantibodies as well as what stands for 
10.	Also, the metes and bounds of the limitation “non-TBI and TBI-injured human serum samples” cannot be determined from the claim of the specification as filed.
11.	Further, the parts of the biochip that describe a side illuminator appear to indicate that the secondary antibodies are bound with the primary autoantibodies, which is in conflict with the preceding section that enumerates the secondary antibodies as a separate entity. This renders the subject matter indefinite because it is not clear whether the secondary antibodies are part of the claimed biochip as a product.
12.	Finally, the last component of the biochip – an optical or colormetric readout detection system – is claimed using functional language. The claim states the biochip comprises a readout system, which is defined by reference to the goal of using it – “to screen for autoantigens […] to generate a heat map” – without any reference to any material structure that supports the product. 
13.	Applicant is advised that where Applicant acts as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, such as in this case a biochip of ambiguous structure, the written description must clearly redefine the claimed term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the specification does not provide any definition for the term “biochip”, and claim 1 describes a product that is in clear 
14.	Claim 4 provides a reference to “a specific time”, which is vague and indefinite because it appears subjective. 
15.	Claim 6 recites the limitation "patient’s body" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 7 further limits the sample of claim 1 to saliva and urine.  There is insufficient antecedent basis for this limitation in the claim because the only sample recited in claim 1 is a serum sample.
17.	Claim 8 is vague and ambiguous for failing to recite the final step of the method that leads to achieving the goal stated in the claim’s preamble – diagnosing TBI. It is not clear and cannot be determined from the claim or the specification as filed how screening for the autoantigens to generate a heat map leads to diagnostic measure for TBI.
18.	Claim 13 recites limitation “TBI proteome-specific autoimmune response biomarker signature panels”, which renders the claim indefinite because the prior art does not recognize the term and the specification fails to provide a clear definition to describe the limitation. 
19.	Claims 2, 3 and 9 are indefinite for being dependent from indefinite claim(s).
 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1-4, 6-9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claims 1-4, 6-9 and 13, as currently presented, specifically require possession of a proteome biochip comprising a glass slide, a set of brain protein fractions printed into the micro-wells of the glass slide, labeled antibodies, a side illumination laser and an a readout system, as well as a method of using the biochip for diagnostic purposes. The specification as originally filed does not provide support for the invention as now claimed. Thus, the written support for the new limitation is not readily apparent in the specification as filed.

     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

21.	Claims 1-4, 6-9 and 13 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, specifically requires possession of a set of brain protein fractions comprising primary serum autoantibodies reactive with brain protein autoantigens released by TBI (traumatic brain injury).  The claim does not require that these brain protein autoantigens possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claim is drawn not to any brain protein fraction but specifically defined one by the reference to a genus of polypeptides that is associated with TBI. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by claim1 and all the dependent claims.  
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a reference to protein autoantigens being released by the TBI. The specification does not provide a complete structure of those primary serum autoantibodies reactive with brain protein autoantigens released by TBI and fails to provide a representative number of species for the recited genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of those brain protein autoantigens released by TBI that distinguish any brain protein fraction from those that are part of Applicant’s invention, see “a set of brain protein fractions comprising primary serum autoantibodies reactive with brain protein autoantigens released by TBI”. Because the claim is constructed to specifically define the brain Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
22.	Claims 1-4, 6-9 and 13 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 11 of Paper mailed on June 03, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant traverses the rejection at pp. 6-13 of the Response. At pp. 6-8, Applicant cites relevant case law, the citation is not disputed by the Examiner. At pp. 9-10, Applicant explains Wands factors and submits that the readout systems are well described in the art, therefore they are predictable. Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Claims 1-4, 6-9 and 13 are directed to a biochip of specific configuration, which is distinct and different from the readout systems described in prior art. As fully explained earlier, even Applicant’s own disclosure is void of the written description of the biochip and a method of using it, see section 20 earlier, New Matter. Therefore, in order to practice Applicant invention, 
At pp. 10-11, Applicant argues that the presence of working examples is not required to satisfy the enablement requirement and alleges that paragraphs [0007], [0008] and [0026] describe the invention in full detail.  Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
The cited paragraphs [0007] and [0008] describe pathology of the immune response to brain injury and use of autoantigens in biochip technology in general. The [0026] paragraph explains construction of a typical glass slide biochip and a readout system. None of the paragraphs describe the invention as currently in claims, such as a biochip comprising the following elements: a glass slide, a set of brain protein fractions comprising a specific set of primary serum autoantibodies wherein a specific set of brain protein fractions are printed into the micro-wells of the glass slide, labeled antibodies, a side illumination laser and an a readout system. There is also no description of any working example, actual or prophetic of using the claimed biochip to diagnose any patients suffering from TBI.  The Examiner maintains that in view of total absence of guidance on how to produce and use Applicant’s claimed product, the specification is not enabled and, therefore, present claims stand rejected.
At pp. 12-13, Applicant refers to [0028]-[0041] and further argues that all the Wands factors are satisfied by the instant specification as filed. While this has been fully considered, it is not persuasive that general description of protocols on microarray preparation and microarray assay as well as well-known MS protein identification technique and data analysis are 
 For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
23.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

January 4, 2022